The opinion of the court was delivered by
Kingman, C. J.:
According to the principles settled in
the case of Jones v. Eisler, 3 Kas., 134, the writing sued on in this case was due in six months. It was payable in that time, or it might never become payable at all. It cannot be inferred from the note that it was the intention of the pax'ties that it should not be paid unless the maker should realize the amount of the patent which he purchased. The paper not being susceptible of such a construction, it must have become due at the end of six months. It is not a contract to do a thing on one day or another, in which case the party who is under obligation to do the thing has an election as to the day. It is, taken literally, an acknowledgment of indebtedness for value received with a promise to pay the indebtedness upon a certain day, or on a contingency that might never happen. The note does not authorize a conclusion that it was the purpose of the parties thereto that it should in any event never be paid. Such being the tenor of the note, it must be held as due in six months. The judgment is reversed.
All the Justices concurring.